Per Curiam. This claim, arising out of the death of a fireman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Fireman Compensation Act”, [hereafter, "the Act”] Ch. 48, Sec. 281, et. seq., Ill.Rev.Stat., 1971. The court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full court on July 12, 1973, the court finds as follows: 1. That the claimant, Ruth McCluskey, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits. 2. That the decedent, Frank S. McCluskey, was a fireman employed by the Villa Park Fire Department and engaged in the active performance of his duties, within the meaning of Sec. 2(c) of the Act, on October 10, 1970. 3. That on said date, Captain McCluskey collapsed at the scene of an extensive residential fire, while helping his men pull a fire hose line. Two hours were required to contain the blaze and prior to his collapse, Captain McCluskey entered the burning building to assist in directing the firefighting activities. Captain McCluskey was rushed from the scene of the fire to Memorial Hospital of DuPage County, where he remained until October 16, 1970, when he was transferred to Loyola University Hospital, Maywood, Illinois. He underwent heart surgery at Loyola University Hospital from which he never recovered. Captain McCluskey died on October 31, 1970, and the cause of death, as recited in the death certificate, was "acute myocardial infarction”. 4. That Captain McCluskey was killed in the line of duty as defined in Sec. 2(c) of the Act. 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be awarded to Ruth McCluskey as wife and designated beneficiary of the deceased fireman, Frank S. McCluskey.